Citation Nr: 0732657	
Decision Date: 10/17/07    Archive Date: 10/26/07

DOCKET NO.  03-03 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska



THE ISSUES

1.  Entitlement to an increased evaluation for a lateral 
meniscal tear in the left knee with anterior cruciate 
ligament laxity, currently assigned a 20 percent disability 
evaluation.

2.  Entitlement to an evaluation in excess of 10 percent for 
degenerative joint disease and chondromalacia patella of the 
left knee for the period between October 1, 2001, and January 
5, 2007.

3.  Entitlement to an evaluation in excess of 30 percent for 
degenerative joint disease and chondromalacia patella of the 
left knee on or after January 5, 2007.



REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel 


INTRODUCTION

The veteran served on active duty from November 1979 to 
November 1983,

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska, which denied the benefits sought on 
appeal.  The veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review.  The 
Board remanded the case for further development in January 
2006.  That development was completed, and the case has since 
been returned to the Board for appellate review.

A hearing was held on November 4, 2005, by means of video 
conferencing equipment with the appellant in Lincoln, 
Nebraska, before Kathleen K. Gallagher, a Veterans Law Judge, 
sitting in Washington, DC, who was designated by the Chairman 
to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), 
(e)(2) and who is rendering the determination in this case.  
A transcript of the hearing testimony is in the claims file.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this portion of the veteran's appeal has been 
obtained.
2.  The veteran's meniscal tear in the left knee with 
anterior cruciate ligament laxity has not been shown to be 
productive of severe recurrent subluxation or lateral 
instability.

3.  Between October 1, 2001, and January 5, 2007, the veteran 
was shown to have extension between zero and -10 degrees and 
flexion between 85 and 130 degrees.

4.  On January 5, 2007, the veteran was found to have flexion 
to 85 degrees and extension to 15 degrees.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for a meniscal tear in the left knee with anterior cruciate 
ligament laxity have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40, 
4.45, 4.71a, Diagnostic Code 5257 (2006).

2.  The criteria for an evaluation in excess of 10 percent 
for degenerative joint disease and chondromalacia patella of 
the left knee for the period between October 1, 2001, and 
January 5, 2007, have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40, 
4.45, 4.71a, Diagnostic Codes 5010-5261 (2006).

3.  The criteria for an evaluation in excess of 30 percent 
for degenerative joint disease and chondromalacia patella of 
the left knee on or after January 5, 2007, have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.321, 4.1-4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 5010-
5261 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 
C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The notice required must be provided to the 
claimant before the initial unfavorable decision on a claim 
for VA benefits, and it must (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  38 U.S.C.A. §§ 5103(a); 38 
C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004).

In this case, the RO did provide the appellant with notice in 
November 2001, prior to the initial decision on the claims in 
May 2002, as well as in February 2003, July 2003, March 2005, 
June 2005, February 2006, and September 2006.  Therefore, the 
timing requirement of the notice as set forth in Pelegrini 
has been met and to decide the appeal would not be 
prejudicial to the claimant.

Moreover, the requirements with respect to the content of the 
notice were met in this case.  The RO informed the veteran in 
the notice letters about the information and evidence that 
was necessary to substantiate his claims for an increased 
evaluation.  Specifically, the July 2003, June 2005, and 
February 2006 letters stated, "To establish an increased 
evaluation for your service-connected disability, the 
evidence must show that your service-connected condition has 
gotten worse."  Additionally, the January 2003 statement of 
the case (SOC) and the February 2004, September 2004, October 
2004, and March 2007 supplemental statements of the case 
(SSOC) notified the veteran of the reasons for the denial of 
his application and, in so doing, informed him of the 
evidence that was needed to substantiate his claim.  In fact, 
the SOC and SSOCs provided the veteran with the schedular 
criteria used to evaluate his service-connected left knee 
disabilities.

In addition, the RO notified the veteran in the notice letter 
about the information and evidence that VA would seek to 
provide.  In particular, the November 2001, July 2003, March 
2005, June 2005, and February 2006 letters indicated that 
reasonable efforts would be made to help him obtain evidence 
necessary to support his claims and that VA was requesting 
all records held by Federal agencies, including service 
medical records, military records, and VA medical records.  
The veteran was also informed that a medical examination 
would be provided or that a medical opinion would be obtained 
if it was determined that such evidence was necessary to make 
a decision on his claims.

The RO also informed the veteran about the information and 
evidence that he was expected to provide.  Specifically, the 
November 2001, February 2003, July 2003, March 2005, June 
2005, February 2006, and September 2006 letters notified him 
that he must provide enough information about his records so 
that they could be requested from the agency or person that 
has them.  The November 2001, February 2003, July 2003, March 
2005, June 2005, and February 2006 letters also requested 
that he complete and return the enclosed VA Form 21-4142, 
Authorization and Consent to Release Information to the 
Department of Veterans Affairs, if there were any private 
medical records that he would like VA to obtain on his 
behalf.  In addition, the November 2001, March 2005,and  June 
2005 letters stated that it was still his responsibility to 
support his claim with appropriate evidence, and the February 
2003, July 2003, March 2005, June 2005, February 2006, and 
September 2006 letters indicated that it was his 
responsibility to ensure that VA received all requested 
records that were not in the possession of a Federal 
department or agency.  

Although the notice letters that were provided to the veteran 
did not specifically contain the "fourth element," the 
Board finds that the appellant was otherwise fully notified 
of the need to give to VA any evidence pertaining to his 
claims.  In this regard, the RO informed the appellant in the 
rating decisions, SOC, and SSOCs of the reasons for the 
denial of his claims and, in so doing, informed him of the 
evidence that was needed to substantiate those claims.

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied. See Bernard v. Brown, 4 Vet. App. 384 (1993); 
Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 
20.1102 (harmless error).  Because each of the four content 
requirements of notice has been fully satisfied in this case, 
any error in not providing a single notice to the appellant 
covering all content requirements is harmless error.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
held that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473.  Those five elements are: 1) veteran status; 
2) existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  Id.

In the present appeal, the veteran was provided with notice 
of the type of evidence necessary to establish a disability 
rating and effective date.  In this regard, the September 
2006 letter informed the veteran that a disability rating was 
assigned when a disability was determined to be service-
connected and that such a rating could be changed if there 
were changes in his condition.  The letter also explained how 
disability ratings and effective dates were determined.

In addition, the duty to assist the veteran has also been 
satisfied in this case.  The veteran's service medical 
records as well as his VA medical records and private medical 
records pertinent to the years after service are in the 
claims file and were reviewed by both the RO and the Board in 
connection with his claims.  He was also afforded VA 
examinations in December 2002, February 2003, March 2003, 
December 2003, January 2006, and January 2007, and was 
provided the opportunity to testify at a hearing before the 
Board.  VA has further assisted the veteran and his 
representative throughout the course of this appeal by 
providing them with a SOC and SSOCs, which informed them of 
the laws and regulations relevant to the veteran's claims.  
For these reasons, the Board concludes that VA has fulfilled 
the duty to assist the veteran in this case.


Law and Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage 
and the functional loss with respect to all of these 
elements.  In evaluating disabilities of the musculoskeletal 
system, it is necessary to consider, along with the schedular 
criteria, functional loss due to flare-ups of pain, 
fatigability, incoordination, pain on movement, and weakness.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss 
may be due to absence of part, or all, of the necessary 
bones, joints and muscles, or associated innervation, or 
other pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40.  
Pain on movement, swelling, deformity or atrophy of disuse as 
well as instability of station, disturbance of locomotion, 
interference with sitting, standing and weight bearing are 
relevant considerations for determination of joint 
disabilities.  38 C.F.R. § 4.45.  Painful, unstable, or 
malaligned joints, due to healed injury, are entitled to at 
least the minimal compensable rating for the joint.  
38 C.F.R. § 4.59.

VA Office of General Counsel has provided guidance concerning 
increased rating claims for knee disorders.  Separate 
disability ratings may be assigned for distinct disabilities 
resulting from the same injury so long as the symptomatology 
for one condition was not "duplicative of or overlapping 
with the symptomatology" of the other condition.  See 
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  VA General 
Counsel has stated that compensating a claimant for separate 
functional impairment under Diagnostic Code 5257 and 5003 
does not constitute pyramiding.  See VAOPGCPREC 23-97 (July 
1, 1997).  

VA General Counsel held in VAOPGCPREC 23-97 that a veteran 
who has arthritis and instability of the knee may be rated 
separately under Diagnostic Codes 5003 and 5257, provided 
that a separate rating must be based upon additional 
disability.  When a knee disorder is already rated under 
Diagnostic Code 5257, the veteran must also have limitation 
of motion under Diagnostic Code 5260 or 5261 in order to 
obtain a separate rating for arthritis.  If the veteran does 
not at least meet the criteria for a zero percent rating 
under either of those codes, there is no additional 
disability for which a rating may be assigned.

In VAOPGCPREC 9-98, General Counsel also held that if a 
veteran has a disability rating under Diagnostic Code 5257 
for instability of the knee, and there is also X-ray evidence 
of arthritis, a separate rating for arthritis could also be 
based on painful motion under 38 C.F.R. § 4.59.  In addition, 
General Counsel considered a hypothetical situation in which 
a knee disability was evaluated under Diagnostic Code 5259 
that was productive of pain, tenderness, friction, 
osteoarthritis established by x-rays, and a slight loss of 
motion.  For the purposes of the hypothetical, it was assumed 
that Diagnostic Code 5259 did not involve limitation of 
motion.  Given the findings of osteoarthritis, the General 
Counsel stated that the availability of a separate evaluation 
under Diagnostic Code 5003 in light of sections 4.40, 4.45, 
4.59 must be considered.  See Lichtenfels v. Derwinski, 1 
Vet. App. 484, 488 (1991).  Absent x-ray findings of 
arthritis, limitation of motion should be considered under 
Diagnostic Codes 5260 and 5261.  The claimant's painful 
motion may add to the actual limitation of motion so as to 
warrant a rating under Diagnostic Codes 5260 or 5261.  

The General Counsel further noted in VAOPGCPREC 9-98 that the 
removal of the semilunar cartilage may involve restriction of 
movement caused by tears and displacements of the menisci, 
but that the procedure may result in complications such as 
reflex sympathetic dystrophy, which can produce loss of 
motion.  Therefore, limitation of motion is a relevant 
consideration under Diagnostic Code 5259, and the provisions 
of 4.40, 4.45, and 4.59 must be considered.  

In addition, the VA General Counsel has held that separate 
ratings may be assigned under DC 5260 and DC 5261 for 
disability of the same joint.  VAOPGCPREC 9-2004 (September 
17, 2004).

I.  Lateral Meniscal Tear in the Left Knee with Anterior 
Cruciate Ligament Laxity

The veteran is currently assigned a 20 percent disability 
evaluation for his lateral mensical tear in the left knee 
with anterior cruciate ligament laxity pursuant to 38 C.F.R. 
§ 4.71a, Diagnostic Code 5257.  Under that diagnostic code, a 
20 percent disability evaluation is assigned for moderate 
recurrent subluxation or lateral instability.  A 30 percent 
disability evaluation is warranted when there is severe 
recurrent subluxation or lateral instability.  

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to an increased evaluation for his 
lateral mensical tear in the left knee with anterior cruciate 
ligament laxity.  The medical evidence does not show him to 
have severe recurrent subluxation or lateral instability.  In 
this regard, the Board notes that the December 2002 VA 
examiner commented that the veteran had borderline positive 
drawer, Lachman, and McMurray tests, but his medial and 
lateral collateral ligaments were intact.  In addition, the 
December 2003 VA examiner noted that there was only very 
slight laxity in the veteran's left knee, and the McMurray's 
test was negative.  The January 2006 VA examiner did indicate 
that the veteran had instability and giving way with episodes 
of dislocation or subluxation several times per week.  
However, he did not comment as to the degree of severity of 
such symptoms.  In fact, the January 2006 VA examiner later 
stated that there was a mild amount of generalized looseness 
in the left knee, but commented that the veteran did not meet 
the requirements to describe laxity.  Moreover, the January 
2007 VA examiner stated that there was no gross ligamentous 
laxity.  As such, the veteran has not been shown to have met 
the criteria for an evaluation in excess of 20 percent under 
Diagnostic Code 5257.

Nevertheless, the Board has also considered whether an 
increased evaluation would be in order under other relevant 
diagnostic codes.  The assignment of a particular diagnostic 
code is "completely dependent on the facts of a particular 
case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One 
diagnostic code may be more appropriate than another based on 
such factors as an individual's relevant medical history, the 
current diagnosis, and demonstrated symptomatology.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  Thus, 
the Board has considered the propriety of assigning a higher, 
or separate, rating under another diagnostic code.  See 
Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  

While the Board has considered whether an increased 
evaluation would be in order under other relevant diagnostic 
codes, such as that governing ankylosis, dislocated semilunar 
cartilage, and removal of semilunar cartilage, the Board 
finds that the criteria for a rating in excess of 30 percent 
for his right knee disability are simply not met.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5256, 5258, and 5259 (2006).  
In this regard, the medical evidence of record does not show 
the veteran to have ankylosis.  In fact, the January 2007 VA 
examination found the veteran to have flexion to 85 degrees 
and extension to 15 degrees, and the examiner specifically 
stated that there was no joint ankylosis.  Ankylosis is 
defined as "immobility and consolidation of a joint due to 
disease, injury, surgical procedure."  Lewis v. Derwinski, 3 
Vet. App. 259 (1992) (citing Saunders Encyclopedia and 
Dictionary of Medicine, Nursing, and Allied Health at 68 (4th 
ed. 1987)); Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) 
(Ankylosis is "stiffening or fixation of a joint as the 
result of a disease process, with fibrous or bony union 
across the joint", citing Stedman's Medical Dictionary 87 
(25th ed. 1990)).  The Board further observes that a 20 
percent disability evaluation represents the maximum 
schedular rating available under Diagnostic Code 5258 and 
that a 10 percent disability evaluation is the maximum 
evaluation available under Diagnostic Code 5259.  Therefore, 
the Board finds that the veteran is not entitled to a higher 
or separate evaluation under Diagnostic Codes 5256, 5258, and 
5259.

The Board has also considered the provisions of 38 C.F.R. §§ 
4.40, 4.45, 4.59, and the holdings in DeLuca.  However, 
Diagnostic Code 5257 provides for evaluation of instability 
of the knee without reference to limitation of motion.  Thus, 
the provisions of 38 C.F.R. §§ 4.40 and 4.45 do not apply to 
evaluations under Diagnostic Code 5257.  See Johnson v. 
Brown, 9 Vet. App. 7, 11 (1996).  Therefore, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for an increased evaluation for his lateral 
mensical tear in the left knee with anterior cruciate 
ligament laxity.

II.  Degenerative Joint Disease and Chondromalacia Patella of 
the Left Knee 

The veteran is currently assigned a 10 percent disability 
evaluation effective from October 1, 2001, and a 30 percent 
disability evaluation effective from January 5, 2007, for his 
degenerative joint disease and chondromalacia patella of his 
left knee pursuant to 38 C.F.R. § 4.71a, Diagnostic Codes 
5010-5261.  Diagnostic Code 5010 states that traumatic 
arthritis is to be rated as degenerative arthritis under 
Diagnostic Code 5003, which in turn, states that the severity 
of degenerative arthritis, established by X-ray findings, is 
to be rated on the basis of limitation of motion under the 
appropriate diagnostic code for the specific joint or joints 
affected which in this case would be Diagnostic Codes 5260 
(limitation of flexion of the leg) and 5261 (limitation of 
extension of the leg).  When there is arthritis with at least 
some limitation of motion, but to a degree which would be 
noncompensable under a limitation-of-motion code, a 10 
percent rating will be assigned for each affected major joint 
or group of minor joints.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 10 percent evaluation is 
warranted if there is X-ray evidence of involvement of 2 or 
more major joints or 2 or more minor joint groups and a 20 
percent evaluation is authorized if there is X-ray evidence 
of involvement of 2 or more major joints or 2 or more minor 
joint groups and there are occasional incapacitating 
exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

Under Diagnostic Code 5260, a 10 percent disability 
evaluation is assigned when flexion is limited to 45 degrees.  
A 20 percent disability evaluation is warranted when flexion 
is limited to 30 degrees, and a 30 percent disability 
evaluation is contemplated for flexion to 15 degrees, which 
is the maximum evaluation available under Diagnostic Code 
5260.

Under Diagnostic Code 5261, a 10 percent disability 
evaluation is contemplated for extension limited to 10 
degrees. A 20 percent disability evaluation is warranted when 
extension is limited to 15 degrees, and a 30 percent 
disability evaluation is warranted for extension limited to 
20 degrees.  A 40 percent disability evaluation is 
contemplated for extension limited to 30 degrees.

A.  From October 1, 2001, to January 5, 2007

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to an increased evaluation for his 
degenerative joint disease and chondromalacia patella of the 
left knee for the period between October 1, 2001, and  
January 5, 2007.  The December 2002 VA examination found the 
veteran to have a range of motion from zero to 130 degrees, 
and the December 2003 VA examiner documented him as having 
extension to zero degrees and flexion to 110 degrees.  In 
addition, the January 2006 VA examination found him to have 
extension to -10 degrees and flexion to 85 degrees.  As such, 
the medical evidence of record does not show him to meet the 
criteria for an evaluation in excess of 10 percent under 
Diagnostic Codes 5010, 5260, and 5261

The Board has also considered the provisions of 38 C.F.R. 
§§ 4.40, 4.45, 4.59, and the holdings in DeLuca.  However, an 
increased evaluation for the degenerative joint disease and 
chondromalacia patella for the period between October 1, 
2001, and January 5, 2007, is not warranted on the basis of 
functional loss due to pain or weakness in this case, as the 
veteran's symptoms are supported by pathology consistent with 
the assigned 30 percent rating, and no higher.  In this 
regard, the Board observes that the veteran has complained of 
pain on numerous occasions.  However, the effect of the pain 
in the veteran's left knee is contemplated in the 10 percent 
disability evaluation under Diagnostic Codes 5010-5261.  
Indeed, the January 2003 rating decision specifically 
discussed the veteran's left knee pain in its grant of the 10 
percent disability evaluation under Diagnostic Codes 5010-
5261.  The veteran's complaints do not, when viewed in 
conjunction with the medical evidence, tend to establish 
weakened movement, excess fatigability, or incoordination to 
the degree that would warrant an increased evaluation.  
Therefore, the Board finds that the preponderance of the 
evidence is against an increased evaluation for the veteran's 
degenerative joint disease and chondromalacia patella of the 
left knee for the period between October 1, 2001, and January 
5, 2007.

B.  On or After January 5, 2007

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to an increased evaluation for his 
degenerative joint disease and chondromalacia patella of the 
left knee on or after January 5, 2007.  In this regad, the 
January 2007 VA examination found the veteran to have flexion 
to 85 degrees and extension to 15 degrees.  As such, a 
noncompensable evaluation is warranted under Diagnostic Code 
5260, and a 20 percent disability evaluation is warranted 
under Diagnostic Code 5261.  His combined evaluation would be 
20 percent.  See VAOPGCPREC 9-2004; 38 C.F.R. § 4.25.  
Therefore, the veteran has not met the criteria for an 
evaluation under Diagnostic Codes 5010, 5260, and 5261.
 
The Board has also considered the provisions of 38 C.F.R. 
§§ 4.40, 4.45, 4.59, and the holdings in DeLuca.  However, an 
increased evaluation for the degenerative joint disease and 
chondromalacia patella on or after January 5, 2007, is not 
warranted on the basis of functional loss due to pain or 
weakness in this case, as the veteran's symptoms are 
supported by pathology consistent with the assigned 30 
percent rating, and no higher.  In this regard, the Board 
observes that the veteran has complained of pain on numerous 
occasions.  However, the effect of the pain in the veteran's 
left knee is contemplated in the currently assigned 30 
percent disability evaluation under Diagnostic Codes 5010-
5261.  Indeed, the March 2007 rating decision specifically 
discussed the veteran's left knee pain in its grant of the 30 
percent disability evaluation under Diagnostic Codes 5010-
5261.  The veteran's complaints do not, when viewed in 
conjunction with the medical evidence, tend to establish 
weakened movement, excess fatigability, or incoordination to 
the degree that would warrant an increased evaluation.  
Therefore, the Board finds that the preponderance of the 
evidence is against an increased evaluation for the veteran's 
degenerative joint disease and chondromalacia patella of the 
left knee on or after January 5, 2007.

IV.  Conclusion

In reaching this decision, the potential application of 
various provisions of Title 38 Code of Federal Regulations 
have been considered, whether or not they were raised by the 
veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In 
particular, the Board has considered the provisions of 
38 C.F.R. § 3.321(b)(1).  In this case, however, there has 
been no showing that the veteran's service-connected left 
knee disabilities have caused marked interference with 
employment beyond that contemplated by the schedule for 
rating disabilities, necessitated frequent periods of 
hospitalization, or otherwise render impractical the 
application of the regular schedular standards utilized to 
evaluate the severity of his disabilities.  In the absence of 
such factors, the Board finds that the requirements for an 
extraschedular evaluation for the veteran's service-connected 
left knee disabilities under the provisions of 38 C.F.R. 
§ 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. 
App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995). 


ORDER

An evaluation in excess of 20 percent for a lateral meniscal 
tear in the left knee with anterior cruciate ligament laxity 
is denied.  

An evaluation in excess of 10 percent for degenerative joint 
disease and chondromalacia patella of the left knee for the 
period between October 1, 2001, and January 5, 2007, is 
denied.

An evaluation in excess of 30 percent for degenerative joint 
disease and chondromalacia patella of the left knee on or 
after January 5, 2007, is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


